 


110 HRES 1304 EH:  Providing for consideration of the bill (H.R. 6052) to promote increased public transportation use, to promote increased use of alternative fuels in providing public transportation, and for other purposes.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1304 
In the House of Representatives, U. S.,

June 26, 2008
 
RESOLUTION 
 Providing for consideration of the bill (H.R. 6052) to promote increased public transportation use, to promote increased use of alternative fuels in providing public transportation, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 6052) to promote increased public transportation use, to promote increased use of alternative fuels in providing public transportation, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Transportation and Infrastructure. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. Notwithstanding clause 11 of rule XVIII, no amendment to the bill shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.During consideration in the House of H.R. 6052 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
3.It shall be in order at any time on the legislative day of Thursday, June 26, 2008, for the Speaker to entertain motions that the House suspend the rules relating to: 
(a)a measure concerning the Commodity Exchange Act and energy markets; and 
(b)a measure concerning the issuance of oil and gas leases on Federal lands or waters. 
 
Lorraine C. Miller,Clerk.
